Citation Nr: 0711147	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-35 356	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from May 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  During the pendency of the appeal the 
veteran moved and her claim's files were transferred to the 
RO in Portland, Oregon.  In January 2007, the veteran 
testified before the undersigned Acting Veterans Law Judge 
via teleconference from Portland, Oregon. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action by her is required.


REMAND

The veteran and her representative assert that the claimant 
has PTSD as a result of her service, including as a result of 
a sexual assault.  Specifically, the veteran reported in 
writings to VA as well as at her personal hearings that her 
PTSD was caused, in substance, by the following incident: in 
January or February 1977 she was sexually assaulted in her 
barracks by her First Sergeant (last name "[redacted]") and a 
Warrant Officer (described as an African-American man with 23 
years of service) while serving with 707th Maintenance 
Battalion, at Fort Hunter Liggett, in California.  She also 
reported that her two attackers made her roommate (Spec 4 
[redacted]) leave before the sexually assault and she was 
sexually assaulted again by the same two men in the showers 
the following morning.  At one time, she also reported that 
another woman, whose name she could not remember, was also 
sexually assaulted during this same incident.  She also 
testified that when she tried to report the incident, she was 
threatened by her Captain (Captain [redacted]) and 
the Captain, in order to help further cover-up the incident, 
told the battalion that she was "crazy."  The veteran also 
testified that she has been unable to obtain a copy of the 
duty roster for the 707th Maintenance Battalion but if she 
could it would help her better identify the names of her 
attackers. 

The veteran also asserts that she has PTSD due to finding a 
dead body in the water of a man that was in her battalion.

The service personnel records confirm that during the time of 
the above incidents the veteran served with the 707th 
Maintenance Battalion, Company A, but at Fort Ord, in 
California, not at Fort Hunter Liggett.

Post-service, treatment records provide the veteran with a 
diagnosis of PTSD starting in approximately 2000.

VA Adjudication Procedure Manual (M21-1), Part VI, Ch. 
11.37(f)(3) provides, in relevant part, that in adjudicating 
claim's of entitlement to service connection for PTSD, "[i]f 
a VA examination . . . establishes a valid diagnosis of PTSD, 
and development is complete in every respect but for 
confirmation of the in-service stressor, request additional 
evidence from  . . . the Environmental Support Group (ESG) 
[now known as  the United Stated Army and Joint Services 
Records Research Center (JSRRC)].  

Likewise, M21-1, Part VI, Ch. 11.37(f)(4) provides, in 
relevant part, that in adjudication claim's of entitlement to 
service connection for PTSD, VA must "always send an inquiry 
[to ESG] in instances in which the only obstacle to service 
connection is confirmation of an alleged stressor.  A denial 
solely because of an unconfirmed stressor is improper unless 
it has first been reviewed by the ESG . . ."

The Board acknowledges that the veteran's stressor 
information is sparse.  Moreover, the RO has undertaken some 
development by obtaining her service personnel records.  
Nonetheless, with the evidence that is available, the Board 
reads M21-1, Part VI, Ch. 11.37(f)(3) and (4) as requiring 
VA, before adjudicating the claim to first attempt to verify 
her stressors.  Since this has not been done, a remand is 
required.  See 38 U.S.C.A. § 5103A(b) (West 2002).  

In this regard, VA regulations provide that in the case of a 
PTSD claim based on in-service personal assault, the 
veteran's in-service stressor may be verified by evidence 
other than service records.  This evidence may come from law 
enforcement authorities, mental health counseling centers, 
statements from family members, or other evidence which tends 
to support the veteran's account of the incident.  The 
veteran may also submit evidence which indicates that she 
underwent behavioral changes, such as deterioration in work 
performance or evidence of substance abuse.  See 38 C.F.R. 
§ 3.304(f)(3) (2006). 

Therefore, as to the sexual assault, the Board finds that 
VA's duty to assist includes, among other things, obtaining 
the duty roster for the 707th Maintenance Battalion for 
January and February 1977 and forwarding it to the clamant to 
help her better identify the name of her attackers.  Id.  

Thereafter, it includes VA using the names and descriptions 
of the men she has already provided, as well as any 
additional information provided after she has review the duty 
roster, to obtain disciplinary records, military police 
reports, reports of sexual misconduct, etc . . . for the 
707th Maintenance Battalion for 1976 and 1977 to see if they 
list these men as having been cited, arrested, and/or charged 
etc . . . with similar types of sexual misconduct by others 
during this time.  Id.

As to the incident in which the veteran found a dead body, VA 
should attempt to verify this incident by requesting that the 
United States Army and Joint Services Record Research Center 
(JSRRC) (formerly United States Armed Services Center for 
Unit Records Research (CURR)) verify whether between May 1974 
and May 1977 there is any record of anyone from her Battalion 
dieing in California and the facts surrounding the death.  
Id. 

While the appeal is in remand status, the veteran should also 
be provided an additional opportunity to submit evidence 
regarding the sexually assault.  In this regard, because she 
testified that other service members knew of parts of the 
alleged incident, she should be asked to attempt to obtain 
from these people statements regarding the assault.  Further, 
the veteran should be asked to submit any evidence that shows 
that she began using alcohol or other drugs and/or had legal 
difficulties because of the sexual assault.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.304(f)(3).

Next, the Board notes that the veteran, in March 2007, 
provided the Board with a list of healthcare providers who 
treated her for PTSD since her separation from military 
service.  Accordingly, on remand, her records from all of the 
listed healthcare providers which do not already appear in 
the record should be obtained and associated withy the 
claim's files.  38 U.S.C.A. § 5103A(b)

Lastly, if the above development verifies any of the 
veteran's stressors, on remand, the RO should provide her 
with a VA examination to obtain a medical opinion as to the 
relationship, if any, between her PTSD and that stressor.  
38 U.S.C.A. § 5103A(d) (West 2002).  

When readjudicating the claim, the RO should be mindful of 
the fact that the United States Court of Appeals for Veterans 
Claims (Court) in Suozzi v. Brown, 10 Vet. App. 307 (1997), 
held that corroboration of every detail is not required to 
satisfy the 38 C.F.R. § 3.304(f) (2006), requirement that 
there be credible supporting evidence that the claimed 
stressors actually occurred.  

Therefore, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  After obtaining any needed 
authorizations, the RO/AMC should obtain 
and associate with the record all the 
veteran's treatment records from the 
healthcare providers listed in her March 
2007 statement in support of claim which 
do not already appear in the claim's 
files. 

2.  The RO/AMC should contact the 
National Personnel Records Center (NPRC) 
and request a copy of the duty roster for 
the 707th Maintenance Battalion for 
January and February 1977.  

3.  The RO/AMC should forward a copy of 
the duty roster for the 707th Maintenance 
Battalion for January and February 1977 
to the veteran and ask her to use it to 
identify the full names of the men who 
assaulted her, the names of any 
witnesses, and the name of the other 
women who was assaulted when she was.  
She should also be asked to provide VA 
with any additional evidence or 
information she has regarding her 
stressors.  

As to the sexually assault, she 
should be asked to submit statements 
from persons who had knowledge of 
any details or incidents related to 
the sexually assault.  She should 
also be asked to submit any evidence 
that she began using alcohol or 
other drugs and/or had legal 
difficulties because of the sexual 
assault.

As to finding a dead body, the 
veteran should be asked to submit 
any further details she can remember 
regarding the incident, to include 
the approximate date of the 
incident, the names of any 
witnesses, as well as the dead man's 
name and unit of assignment.  

4.  The RO/AMC, after waiting a 
reasonable period of time for the veteran 
to reply to the above information 
request, should take the information 
already found in the claim's files as 
well as any additional information 
provided by the veteran and undertake the 
following stressor development:

As to the sexual assault, the RO/AMC 
should attempt to contact all 
witnesses identified by the veteran 
and requests statements in support 
of her claim on her behalf.

As to the sexual assault, obtain the 
disciplinary records, military 
police reports, etc . . . for the 
707th Maintenance Battalion for 1976 
and 1977 to see if they list the men 
the veteran claimed assaulted her as 
having been cited, arrested, and/or 
charged etc . . .with similar types 
of sexual misconduct by others 
during this time.

As to the incident in which the 
veteran found a dead body, contact 
CURR and ask if they can verify 
whether between May 1974 and May 
1977 there is any record of anyone 
from her Battalion dieing while in 
California and the facts surrounding 
the death.

5.  If the RO/AMC is notified that any of 
the claimed stressors cannot be verified 
without additional information, the 
RO/AMC should notify the appellant and 
inform her of precisely what they say is 
required to verify her stressors.  The 
RO/AMC should then offer her one final 
opportunity to present a comprehensive 
statement containing as much detail as 
possible regarding any claimed stressors 
which she alleges she was exposed to 
during service.

As to all of the above development, 
efforts to obtain the requested records 
should be ended only if it is concluded 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  Because these 
are Federal records, if they cannot be 
located or no such records exist, the 
veteran should be notified in writing.  
All actions to obtain the requested 
records should be documented fully in the 
claim's files.

6.  After undertaking the above 
development to the extent possible and if 
it verifies any of the claimed stressors, 
the AMC/RO should make arrangements to 
have the veteran provided a psychiatric 
examination.  The claim's folders are to 
be provided to the psychiatrist for 
review in conjunction with conducting the 
examination.  Thereafter, based on a 
review of the claim's folders and the 
results of the examination, the physician 
is to provide an answer to the following 
question: 

a.  Is it at least as likely as not 
(i.e., 50 percent or greater 
probability) that the veteran's PTSD 
is causally related to any claimed 
in-service stressor that is verified 
as the result of the development 
requested in this remand.

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The psychiatrist is requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

7.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA, as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA in accordance with the Court's 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  

8.  After completion of any other notice 
or development indicated by the state of 
the record, with consideration of all 
evidence added to the record since the 
last supplemental statement of the case 
(SSOC), the RO/AMC must readjudicate the 
veteran's claim taking into account the 
Court's holding in Suozzi, supra.  If the 
claim remains denied, the RO/AMC should 
issue an appropriate SSOC and provide an 
opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The veteran's appeal must be afforded expeditious treatment.  
The law requires that 


all claims that are remanded by the Board by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2005).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2006).

